DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-13, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 has been amended to include the limitation “the determination coefficient of black visibility being residuals of the exponential function” this is indefinite in that a residual is a term of art defined as the difference between an observed value and a value predicted by a function and a determination coefficient is a term of art defined as a measurement of how well said function fits a set of observed values calculated by one minus the sum of squares of residuals divided by the total sum of squares and it is therefore unclear how a 
	Claims 3-13 and 15-21 are rejected due to their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 11-13, and 15-21 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. (US Pub. 20160252665 and hereafter Lee) in view of Nishida et al. (US Pub. 20080144180 and hereafter Nishida) and Harai et al. (US Pub. 20140014938 and hereafter Harai).
The applied Lee reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed 
As per claim 1, Lee teaches (in figures 1-2) a polarizing plate (100) comprising: a polarizing film (10) and a contrast-improving film (20 and 30) formed on one surface of the polarizing film, wherein the contrast-improving film comprises a first protective layer (30) and a contrast-improving layer (20) comprising a first resin layer (202) and a second resin (201) layer facing each other, wherein the first resin layer has a higher index of refraction than the second resin layer (see paragraph 50), the first resin layer comprising a patterned portion (207 and 206) formed on one surface thereof facing the second resin layer, the patterned portion comprising at least two optical patterns (207) and a flat section (206) between the optical patterns adjacent to each other,  the patterned portion satisfying Equation 2: 1 < P/W ≤ 10 (P1/P2 ranges from .5 to 1 so as C= P1+P2, C/P1 ranges from 2 to 3 see paragraph 57) wherein P (C) is the sum of a maximum width of a corresponding optical pattern (P1) and a width of a flat section (P2) directly adjoining the corresponding optical pattern (unit: µm), and W (P1) is the maximum width of the corresponding optical pattern (unit: µm) wherein a trend line of an exponential function, fit to a scatter plot of the intensity of reflected light measured at different positons on the polarizing plate divided by a maximum value of the intensity of reflected light measured on the polarizing plate vs position on the polarizing plate, has a determination coefficient of black visibility of 0.985 or more the determination coefficient of black visibility being calculated from residuals of data points on the scatter plot with respect to the exponential function. 
Lee does not specifically teach that the optical patterns have a base angle a of about 75° to about 90° or that the patterned portion satisfies at least one of; the optical patterns have a 
However, Nishida teaches (in figures 2B and 6) forming optical patterns to have a base angle (theta) of about 75° to about 90°and that as the angle increases reflectance decreases (see paragraph 68). 
Additionally, Harai teaches (in figures 18-22) varying the widths of flat band-shaped portions (1113) between optical patterns (1116) such that the ratio of the maximum width to the minimum width ranges from 1.5-3 (see paragraph 260) in order prevent visual recognition of the band-shaped portions as streaks (see L2 and L1 in figure 20 and paragraphs 254 and 331). 
As such it would have been obvious to one of ordinary skill in the art at the time of filing to modify the optical patterns in Lee to have a base angle of about 75° to about 90° in order to decrease reflection, and to vary the width of the flat sections in Lee such that the width (P2) of the flat potions (206) varies from being about equal to the width (P1) of the optical pattern (207) to about twice the width of the optical pattern, such that [P/W]max/[P/W]min = 1.5 , in order to prevent visual recognition of the flat portions as streaks as taught by Harari (paragraph 254) and improve contrast ratio, while suppressing the moire phenomenon as taught by Lee (paragraph 57).  
While the specific ranges of P/W being greater than 1 and less than or equal to 10 and  [P/W]max/[P/W]min being greater than 1.5 and less than 10 are not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie 
Regarding the functional limitation “wherein a trend line of an exponential function, fit to a scatter plot of the intensity of reflected light measured at different positons on the polarizing plate divided by a maximum value of the intensity of reflected light measured on the polarizing plate vs position on the polarizing plate, has a determination coefficient of black visibility of 0.985 or more the determination coefficient of black visibility being calculated from residuals of data points on the scatter plot with respect to the exponential function” since the structure of the device of Lee in view of Nishida and Harai is identical to the claimed structure, the device of Lee in view of Nishida and Harai is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, because the structure of the contrast improving film suggested by Lee in view of Nishida and Harai has a structure identical to the claimed contrast improving film it is assumed to have a similar reflective profile. Additionally, any uniform planar object centered on a linear light source will inherently meet the functional limitation as the amount of light reflected at a given point will 
As per claim 6, Lee in view of Harai teaches that the patterned portion satisfies condition (ii) (see rejection of claim 1 above) and that the optical patterns have the same maximum width, and the optical patterns have the same height see (paragraph 55 in Lee). 
As per claim 7, Lee in view of Harai teaches that the optical patterns have a maximum width of about 5 µm to about 10 µm (see paragraph 55 in Lee) and the flat sections have a width of about 5 µm to about 10 µm (paragraph 57 in Lee).
While the specific ranges of about 5 µm to about 25 µm and about 3 µm to about 50 µm for the maximum width of the optical patterns and the width of the flat sections respectively are not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
As per claim 8, Lee in view of Harai teaches a difference between a maximum value and a minimum value among the widths of the flat sections ranges from about 5 µm to about 10 µm (Lee teaches about 5 µm to about 10 µm in paragraph 57 which will be the minimum and maximum value among the widths of the flat sections under the modification from Harai). 

As per claim 11, Lee teaches that a pitch of the patterned portion (C) is about 2 times to about 3 times the maximum width (P1) of the optical patterns (P1/P2 ranges from .5 to 1 so as C= P1+P2, C/P1 ranges from 2 to 3).
while the specific range of the pitch of the patterned portion being about 1 time to about 5 times the maximum width of the optical patterns is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 12, Lee teaches that the optical patterns have an aspect ratio of about 0.4 to about 1.0 (see paragraph 55).
while the specific range of the aspect ratio of about .3 to about 3.0 is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 13, Lee’s first embodiment does not teach that the optical patterns comprise optical patterns each having a first surface at a top portion thereof and at least one inclined surface connected to the first surface, the inclined surface being a flat surface or a curved surface.

It would have been obvious to one of ordinary skill in the art at the time of filing to form the optical patterns to have the first surface and inclined surface taught by Lee’s later embodiment in order to increase the viewing angle and the brightness. 
As per claim 15, Lee teaches that an absolute value of a difference in index of refraction between the first resin layer and the second resin layer is about 0.10 to about 0.15 (paragraph 52).
while the specific range of the difference in index of refraction of about .3 or less is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 16, Lees teaches that the second resin layer (201) directly adjoins the first resin layer (202) and the first resin layer directly adjoins the first protective layer (30).
As per claim 17, Lees teaches that the first resin layer or the second resin layer is an adhesive bonding layer and the contrast-improving film is directly formed on the polarizer (paragraph 68 lines 18-19).
As per claim 18, Lees teaches that the first protective layer has an Re of about 8,000 nm or more at a wavelength of 550 nm, as represented by Re = (nx-ny)*d wherein nx and ny are indices of refraction in slow and fast axes of the first protective layer at a wavelength of 550 nm, 
As per claim 19, Lees teaches that the first protective layer is formed of a polyester resin (paragraph 63). 
As per claim 20, Lee teaches that polarizing film (10) comprises a polarizer (10). 
Lee’s first embodiment does not teach that the polarizing film comprises a second protective layer formed on one surface of the polarizer, the second protective layer being formed between the polarizer and the contrast-improving film.
However, Lee teaches in a later embodiment (in figure 5) providing a second protective layer (50) directly on the second resin layer (201) (see paragraph 76). 
It would have been obvious to include the second protective layer from Lee’s later embodiment in lee’s first embodiment. 
The motivation would have been to support the pattern layer as taught by Lee (paragraph 76). 
As per claim 21, Lee in view of Nishida and Harai teaches a liquid crystal display (1100 in figure 8 of Lee as modified by Nishida and Harai) comprising the polarizing plate according to claim 1 (see rejection above). 
Claims 3-5 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. (US Pub. 20160252665 and hereafter Lee) in view of Nishida et al. (US Pub. 20080144180 and hereafter Nishida) and Shiau et al. (US Pub. 20110058389 and hereafter Shiau).
As per claim 3, Lee teaches (in figures 1-2) a polarizing plate (100) comprising: a polarizing film (10) and a contrast-improving film (20 and 30) formed on one surface of the polarizing film, wherein the contrast-improving film comprises a first protective layer (30) and a 
Lee does not specifically teach that the optical patterns have a base angle a of about 75° to about 90° or that the patterned portion satisfies condition (i) the optical patterns have a different maximum width than at least one of the optical patterns adjacent to each other or that the patterned portion satisfies Equation 3: 1.5 < [P/W]max/[P/W]min < 10 wherein [P/W]max is the maximum value of P/W represented by Equation 2 and [P/W]min is the minimum value of P/W represented by Equation 2. 

Additionally, Shiau teaches (in figures 2A, 6A-6B, 8, and 10) modifying optical patterns (220) in a contrast-improving film (200) to have a different maximum widths (P1) than at least one of the optical patterns adjacent to each other such that the ratio of the maximum value among the widths to a minimum value among the widths is between 1 and 4 in order to reduce moire produced by the contrast-improving film and an LCD panel (see paragraph 43). 
As such it would have been obvious to one of ordinary skill in the art at the time of filing to modify the optical patterns in Lee to have a base angle of about 75° to about 90° in order to decrease reflection, and to vary the maximum widths of the optical patterns in Lee such that the maximum widths vary to maximum values of  2/5ths the original value of P1 and 8/5ths of the original value of P1 (in the case where the ratio of the maximum value among the widths to a minimum value among the widths is 4 and the average width remains the original value of P1 and as P2 is disclosed as having a value between equal to P1 and double P1 the taught range for P/W is 1.625 < P/W ≤ 6 and the taught range for [P/W]max/[P/W]min is 
1 < [P/W]max/[P/W]min < 2.66) in order to reduce moire produced by the contrast-improving film and an LCD panel as taught by Shiau (see paragraph 43). 
While the specific ranges of P/W being greater than 1 and less than or equal to 10 and  [P/W]max/[P/W]min being greater than 1.5 and less than 10 are not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

As per claim 4, Lee in view of Shiau teaches that the optical patterns have a maximum width of about 2 µm to about 16 µm (see paragraph 55 in Lee and the modification taught by Shiau in the rejection of claim 3 above) and the flat sections have a width of about 5 µm to about 10 µm (paragraph 57 in Lee).
While the specific ranges of about 5 µm to about 25 µm and about 3 µm to about 50 µm for the maximum width of the optical patterns and the width of the flat sections respectively are not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
As per claim 5, Lee in view of Shiau teaches that a difference between a maximum value and a minimum value among the maximum widths of the optical patterns ranges from about 0 µm to about 12 µm (see paragraph 55 in Lee and the modification taught by Shiau in the rejection of claim 3 above).
while the specific range of the difference between a maximum value and a minimum value among the maximum widths of the optical patterns of about 2 µm to about 20 µm is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. (US Pub. 20160252665 and hereafter Lee) in view of Nishida et al. (US Pub. 20080144180 and hereafter Nishida), Shiau et al. (US Pub. 20110058389 and hereafter Shiau), and Harai et al. (US Pub. 20140014938 and hereafter Harai).
As per claim 9, Lee teaches (in figures 1-2) a polarizing plate (100) comprising: a polarizing film (10) and a contrast-improving film (20 and 30) formed on one surface of the polarizing film, wherein the contrast-improving film comprises a first protective layer (30) and a contrast-improving layer (20) comprising a first resin layer (202) and a second resin (201) layer facing each other, wherein the first resin layer has a higher index of refraction than the second resin layer (see paragraph 50), the first resin layer comprising a patterned portion (207 and 206) formed on one surface thereof facing the second resin layer, the patterned portion comprising at least two optical patterns (207) and a flat section (206) between the optical patterns adjacent to each other,  the patterned portion satisfying Equation 2: 1 < P/W ≤ 10 (P1/P2 ranges from .5 to 1 so as C= P1+P2, C/P1 ranges from 2 to 3 see paragraph 57) wherein P (C) is the sum of a maximum width of a corresponding optical pattern (P1) and a width of a flat section (P2) directly adjoining the corresponding optical pattern (unit: µm), and W (P1) is the maximum width of the corresponding optical pattern (unit: µm) wherein a trend line of an exponential function, fit to a scatter plot of the intensity of reflected light measured at different positons on the polarizing plate divided by a maximum value of the intensity of reflected light measured on the polarizing plate vs position on the polarizing plate, has a determination coefficient of black visibility of 0.985 or more, the determination coefficient of black visibility being calculated from residuals of data points on the scatter plot with respect to the exponential function and the optical patterns have the same height see (paragraph 55 in Lee). 

However, Nishida teaches (in figures 2B and 6) forming optical patterns to have a base angle (theta) of about 75° to about 90°and that as the angle increases reflectance decreases (see paragraph 68). 
Shiau teaches (in figures 2A, 6A-6B, 8, and 10) modifying optical patterns (220) in a contrast-improving film (200) to have a different maximum widths (P1) than at least one of the optical patterns adjacent to each other such that the ratio of the maximum value among the widths to a minimum value among the widths is between 1 and 4 in order to reduce moire produced by the contrast-improving film and an LCD panel (see paragraph 43). 
Harai teaches (in figures 18-22) varying the widths of flat band-shaped portions (1113) between optical patterns (1116) such that the ratio of the maximum width to the minimum width ranges from 1.5-3 (see paragraph 260) in order prevent visual recognition of the band-shaped portions as streaks (see L2 and L1 in figure 20 and paragraphs 254 and 331). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the optical patterns in Lee to have a base angle of about 75° to about 90° in order to decrease reflection, to vary the maximum widths of the optical patterns in Lee such that the maximum widths vary to maximum values of  to 2/5ths the original value of P1 and 8/5ths of the 
As such, under the combination above, the maximum range for P/W occurs when the width of the flat potions varies between being equal to the average width of the optical element P1 and being twice the average width of the optical element 2*P1 and the maximum width of the optical patterns varies between 2/5ths the average value of P1 and 8/5ths of the average value of P1 yielding P/W values at the edge cases of 13/8 ≈1.625, 18/8 ≈ 2.25, 7/2 ≈ 3.5, and 12/2 ≈ 6 and a [P/W]max/[P/W]min of 6/1.625 ≈ 3.69 and the minimum range for P/W occurs when the width of the flat potions varies between being equal to the average width of the optical element P1 and being twice the average width of the optical element 2*P1 and the maximum width of the optical patterns hardly varies from the average value of P1 yielding P/W values at the edge cases of 2 and 3 and a [P/W]max/[P/W]min of 1.5 resulting in the taught ranges of             
                1.625
                 
                ≤
                P
                /
                W
                ≤
                 
                6
            
         and             
                1.5
                 
                ≤
                [
                P
                /
                W
                ]
                m
                a
                x
                /
                [
                P
                /
                W
                ]
                m
                i
                n
                ≤
                 
                3.69
            
        .
While the specific ranges of P/W being greater than 1 and less than or equal to 10 and  [P/W]max/[P/W]min being greater than 1.5 and less than 10 are not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding the functional limitation “wherein a trend line of an exponential function, fit to a scatter plot of the intensity of reflected light measured at different positons on the polarizing 
As per claim 10, Lee in view of Shiau teaches that the optical patterns have a maximum width of about 2 µm to about 16 µm (see paragraph 55 in Lee and the modification taught by Shiau in the rejection of claim 9 above) and the flat sections have a width of about 5 µm to about 10 µm (paragraph 57 in Lee).
While the specific ranges of about 5 µm to about 25 µm and about 3 µm to about 50 µm for the maximum width of the optical patterns and the width of the flat sections respectively are not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Claims 1, 6-8, 11-13, 15-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US Pub. 20070153377) in view of Harai et al. (US Pub. 20140014938 and hereafter Harai) and Nishida et al. (US Pub. 20080129933 and hereafter Nishida’933).
As per claim 1, Goto teaches (in example 1 and figures 4 and 8-9) a contrast-improving film for an LCD (see paragraphs 60 and 74), wherein the contrast-improving film comprises a first protective layer (43) and a contrast-improving layer (42 and 46) comprising a first resin layer (42 see paragraph 41) and a second resin layer (46 see paragraph 41) facing each other, wherein the first resin layer has a higher index of refraction than the second resin laver (see paragraph 39), the first resin layer comprising a patterned portion (44) formed on one surface thereof facing the second resin layer, the patterned portion comprising at least two optical patterns (44) and a flat section (region between adjacent portions 44) between the optical patterns adjacent to each other, the optical patterns having a base angle α of about 75° to about 90° (84°                         
                            
                                
                                    3
                                
                                -
                            
                        
                     see paragraphs 61 and 62), wherein P is a sum of a maximum of a corresponding optical pattern width (15 µm see paragraphs 61-63) and a width of a flat section width (35 µm see paragraphs 61-63) directly adjoining the corresponding optical pattern, unit: µm, and W is the maximum width of the corresponding optical pattern, unit: µm, and wherein a trend line of an exponential function, fit to a scatter plot of the intensity of reflected light measured at different positons on the polarizing plate divided by a maximum value of the intensity of reflected light measured on the polarizing plate vs position on the polarizing plate, has a determination coefficient of black visibility of 0.985 or more, the determination coefficient of black visibility being calculated from residuals of data points on the scatter plot with respect to the exponential function.
Goto does not specifically teach a polarizing film formed on one surface of the contrast-improving film, that the patterned portion satisfies at least one of the following conditions (i) and (ii): (i) the optical patterns have a different maximum width than at least one of the optical patterns adjacent to each other; and (ii) the flat section has a different width than at least one of the flat sections adjacent to each other; or that the patterned portion satisfies equation 3: 1.5 < [P/W]max/[P/W]min < 10 wherein [P/W]max is a maximum value of P/W represented by Equation 2 and [P/W]min is a minimum value of P/W represented by Equation 2.
However, Harai teaches (in figures 18-22) varying the widths of flat band-shaped portions (1113) between optical patterns (1116) such that the ratio of the maximum width to the minimum width ranges from 1.5-3 (see paragraph 260) in order prevent visual recognition of the band-shaped portions as streaks (see L2 and L1 in figure 20 and paragraphs 254 and 331). 
Additionally, Nishida’933 teaches including a polarizer (569) between a contrast-improving film (566-567) and an upper substrate of an LCD. 

While the specific ranges of α being about 75° to about 90°, P/W being greater than 1 and less than or equal to 10, and [P/W]max/[P/W]min being greater than 1.5 and less than 10 are not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the functional limitation “wherein a trend line of an exponential function, fit to a scatter plot of the intensity of reflected light measured at different positons on the polarizing plate divided by a maximum value of the intensity of reflected light measured on the polarizing plate vs position on the polarizing plate, has a determination coefficient of black visibility of 0.985 or more the determination coefficient of black visibility being calculated from residuals of data points on the scatter plot with respect to the exponential function” since the structure of the device of Goto in view of Harai and Nishida’933 is identical to the claimed structure, the device of Goto in view of Harai and Nishida’933 is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I 
As per claim 6, Goto in view of Harai teaches that the patterned portion satisfies condition (ii) (see rejection of claim 1 above) and that the optical patterns have the same maximum width, and the optical patterns have the same height (see figure 4 and paragraphs 61-67 in Goto). 
As per claim 7, Goto in view of Harai teaches that the optical patterns have a maximum width of 15 µm (see paragraphs 61-63 in Goto) and the flat sections have a width of 17.5 µm to 52.5 µm (see rejection of claim 1 above).

As per claim 8, Goto in view of Harai teaches a difference between a maximum value and a minimum value among the widths of the flat sections ranges from about 14 µm to about 35 µm (see rejection of claim 1 above). 
while the specific range of the difference between a maximum value and a minimum value among the widths of the flat sections of about 7 µm to about 20 µm is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 11, Goto in view of Harai teaches that a pitch of the patterned portion is about 2 times (when the flat section is 17.5 µm and the maximum width of the optical pattern is 15 µm as shown in the rejection of claim 1 above) to about 4.5 times (when the flat section is 52.5 µm and the maximum width of the optical pattern is 15 µm as shown in the rejection of claim 1 above) the maximum width of the optical patterns (15 µm see paragraphs 61-63 in Goto).
while the specific range of the pitch of the patterned portion being about 1 time to about 5 times the maximum width of the optical patterns is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie 
As per claim 12, Goto in view of Harai teaches that the optical patterns have an aspect ratio of about 0.3 (.26 which is the ratio of width of 15 µm to the height of 57.7 µm see paragraphs 61-63).
while the specific range of the aspect ratio of about .3 to about 3.0 is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and when the claimed ranges or amounts do not overlap with the prior art but are merely close See MPEP 2144.05 (I).
As per claim 13, Goto teaches (in figure 4) that the optical patterns comprise optical patterns (44) each having a first surface (48) at a top portion thereof and at least one inclined surface (side of 44 formed at an angle) connected to the first surface, the inclined surface being a flat surface or a curved surface.
As per claim 15, Goto teaches (in figure 4) that an absolute value of a difference in index of refraction between the first resin layer and the second resin layer is .01 (paragraphs 64-65).
while the specific range of the difference in index of refraction of about .3 or less is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 16, Goto teaches (in figure 4) that that the second resin layer (46) directly adjoins the first resin layer (42) and the first resin layer directly adjoins the first protective layer (43).
As per claim 17, Goto in view of Nishida’933 teaches that the first resin layer or the second resin layer is an adhesive bonding layer (see paragraph 41 in Goto) and the contrast-improving film is directly formed on the polarizer (569 from Nishida’933).
As per claim 20, Goto in view of Nishida’933 teaches that polarizing film comprises a polarizer (569 from Nishida’933) and a second protective layer (41 in Goto) formed on one surface of the polarizer, the second protective layer being formed between the polarizer and the contrast-improving film (polarizer will be between the LCD and layer 41 in Goto).
As per claim 21, Goto in view of Nishida and Harai teaches a liquid crystal display (90 in figure 9 of Goto as modified by Nishida and Harai) comprising the polarizing plate according to claim 1 (see rejection above). 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US Pub. 20070153377) in view of Shiau et al. (US Pub. 20110058389 and hereafter Shiau) and Nishida et al. (US Pub. 20080129933 and hereafter Nishida’933).
As per claim 3, Goto teaches (in example 1 and figures 4 and 8-9) a contrast-improving film for an LCD (see paragraphs 60 and 74), wherein the contrast-improving film comprises a first protective layer (43) and a contrast-improving layer (42 and 46) comprising a first resin layer (42 see paragraph 41) and a second resin layer (46 see paragraph 41) facing each other, wherein the first resin layer has a higher index of refraction than the second resin laver (see paragraph 39), the first resin layer comprising a patterned portion (44) formed on one surface thereof facing the second resin layer, the patterned portion comprising at least two optical                         
                            
                                
                                    3
                                
                                -
                            
                        
                     see paragraphs 61 and 62), wherein P is a sum of a maximum of a corresponding optical pattern width (15 µm see paragraphs 61-63) and a width of a flat section width (35 µm see paragraphs 61-63) directly adjoining the corresponding optical pattern, unit: µm, and W is the maximum width of the corresponding optical pattern, unit: µm, and wherein a trend line of an exponential function, fit to a scatter plot of the intensity of reflected light measured at different positons on the polarizing plate divided by a maximum value of the intensity of reflected light measured on the polarizing plate vs position on the polarizing plate, has a determination coefficient of black visibility of 0.985 or more, the determination coefficient of black visibility being calculated from residuals of data points on the scatter plot with respect to the exponential function the flat sections have the same width, and the optical patterns have the same height (see figures and paragraphs 61-67).
Goto does not specifically teach a polarizing film formed on one surface of the contrast-improving film, that the optical patterns have a different maximum width than at least one of the optical patterns adjacent to each other; or that the patterned portion satisfies equation 3: 1.5 < [P/W]max/[P/W]min < 10 wherein [P/W]max is a maximum value of P/W represented by Equation 2 and [P/W]min is a minimum value of P/W represented by Equation 2.
However, Shiau teaches (in figures 2A, 6A-6B, 8, and 10) modifying optical patterns (220) in a contrast-improving film (200) to have a different maximum widths (P1) than at least one of the optical patterns adjacent to each other such that the ratio of the maximum value 
Additionally, Nishida’933 teaches including a polarizer (569) between a contrast-improving film (566-567) and an upper substrate of an LCD. 
As such it would have been obvious to one of ordinary skill in the art at the time of filing to vary the width of the optical patterns in Goto such that the width of the optical patterns varies from 14 µm to 16 µm in the case where the ratio of the maximum width to the minimum width is slightly larger than 1 and the average width is maintained at 15 µm (yielding a [P/W]max of about 49/14 or 3.5 and a [P/W]min of about 51/16 or 3.1875) and varies from about 6 µm to about 24 µm in the case where the ratio of the maximum width to the minimum width is slightly less than 4 and the average width is maintained at 15 µm (yielding a [P/W]max of about 41/6 or 6.83 and a [P/W]min of about 59/24 or 2.46), such that 2.46 ≤  [P/W]max/[P/W]min ≤ 6.83, in order to reduce moire produced by the contrast-improving film and an LCD panel taught by Shiau (paragraph 43) and to include the polarizer as taught by Arakawa in order to ensure proper operation of the LCD.  
While the specific ranges of α being about 75° to about 90°, P/W being greater than 1 and less than or equal to 10, and [P/W]max/[P/W]min being greater than 1.5 and less than 10 are not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the functional limitation “wherein a trend line of an exponential function, fit to a scatter plot of the intensity of reflected light measured at different positons on the polarizing 
As per claim 4, Goto in view of Shiau teaches that the optical patterns have a maximum width of 6 µm to a maximum width of about 24 µm (see rejection of claim 3 above) and the flat sections have a width of 35 µm (see paragraphs 61-63 in Goto).
While the specific ranges of about 5 µm to about 25 µm and about 3 µm to about 50 µm for the maximum width of the optical patterns and the width of the flat sections respectively are not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
As per claim 5, Goto in view of Shiau teaches a difference between a maximum value and a minimum value among the maximum widths of the optical patterns ranges from about 1 µm to about 18 µm (see rejection of claim 3 above). 
while the specific range of the difference between a maximum value and a minimum value among the maximum widths of the optical patterns of about 2 µm to about 20 µm is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US Pub. 20070153377) in view of Harai et al. (US Pub. 20140014938 and hereafter Harai), Shiau et al. (US Pub. 20110058389 and hereafter Shiau), and Nishida et al. (US Pub. 20080129933 and hereafter Nishida’933).
As per claim 9, Goto teaches (in example 1 and figures 4 and 8-9) a contrast-improving film for an LCD (see paragraphs 60 and 74), wherein the contrast-improving film comprises a first protective layer (43) and a contrast-improving layer (42 and 46) comprising a first resin layer (42 see paragraph 41) and a second resin layer (46 see paragraph 41) facing each other, wherein the first resin layer has a higher index of refraction than the second resin laver (see paragraph 39), the first resin layer comprising a patterned portion (44) formed on one surface thereof facing the second resin layer, the patterned portion comprising at least two optical patterns (44) and a flat section (region between adjacent portions 44) between the optical patterns adjacent to each other, the optical patterns having a base angle α of about 75° to about 90° (84° see paragraphs 61 and 67), the patterned portion satisfying Equation 2: 1 < P/W ≤ 10 (P/W= 3.                        
                            
                                
                                    3
                                
                                -
                            
                        
                     see paragraphs 61 and 62), wherein P is a sum of a maximum of a corresponding optical pattern width (15 µm see paragraphs 61-63) and a width of a flat section width (35 µm see paragraphs 61-63) directly adjoining the corresponding optical pattern, unit: µm, and W is the maximum width of the corresponding optical pattern, unit: µm, and wherein a trend line of an exponential function, fit to a scatter plot of the intensity of reflected light measured at different positons on the polarizing plate divided by a maximum value of the intensity of reflected light measured on the polarizing plate vs position on the polarizing plate, has a determination coefficient of black visibility of 0.985 or more, the determination coefficient of black visibility being calculated from residuals of data points on the scatter plot with respect to the exponential function and the optical patterns have the same height (see figures and paragraphs 61-67).
Goto does not specifically teach a polarizing film formed on one surface of the contrast-improving film, that the patterned portion satisfies the following conditions (i) and (ii): (i) the optical patterns have a different maximum width than at least one of the optical patterns adjacent 
However, Harai teaches (in figures 18-22) varying the widths of flat band-shaped portions (1113) between optical patterns (1116) such that the ratio of the maximum width to the minimum width ranges from 1.5-3 (see paragraph 260) in order prevent visual recognition of the band-shaped portions as streaks (see L2 and L1 in figure 20 and paragraphs 254 and 331). 
Shiau teaches (in figures 2A, 6A-6B, 8, and 10) modifying optical patterns (220) in a contrast-improving film (200) to have a different maximum widths (P1) than at least one of the optical patterns adjacent to each other such that the ratio of the maximum value among the widths to a minimum value among the widths is between 1 and 4 in order to reduce moire produced by the contrast-improving film and an LCD panel (see paragraph 43). 
Nishida’933 teaches including a polarizer (569) between a contrast-improving film (566-567) and an upper substrate of an LCD. 
As such it would have been obvious to one of ordinary skill in the art at the time of filing to vary the width of the flat sections in Goto such that the width of the flat potions varies between, 28 µm to 42 µm in the case of where the ratio of the maximum width to the minimum width is 1.5 and the average width is maintained at 35 µm, and 17.5 µm to 52.5 µm in the case where the ratio of the maximum width to the minimum width is 3 and the average width is maintained at 35 µm, in order to prevent visual recognition of the flat portions as streaks as taught by Harari (paragraph 254), to vary the maximum width of the optical patterns in Goto such that the maximum width of the optical patterns varies between, about 14 µm to about 16 µm 
As such, under the combination above, the maximum range for P/W occurs when the width of the flat potions varies between 17.5 µm to 52.5 µm and the maximum width of the optical patterns varies between 6 µm to about 24 µm yielding P/W values at the edge cases of 41.5/24 ≈1.729, 76.5/24 ≈ 3.1875, 23.5/6 ≈ 3.916, and 58.5/6 ≈ 9.75 and a [P/W]max/[P/W]min of 9.75/1.729 ≈ 5.64 and the minimum range for P/W occurs when the width of the flat potions varies between 28 µm to 42 µm and the maximum width of the optical patterns varies between 14 µm to about 16 µm yielding P/W values at the edge cases of 44/16 ≈2.75, 42/14 ≈ 3, 58/16 ≈ 3.625, and 56/14 ≈ 4 P/W and a [P/W]max/[P/W]min of 4/2.75 ≈ 1.45 resulting in the taught ranges of                         
                            1.729
                             
                            ≤
                            P
                            /
                            W
                            ≤
                             
                            9.75
                        
                     and                         
                            1.45
                             
                            ≤
                            [
                            P
                            /
                            W
                            ]
                            m
                            a
                            x
                            /
                            [
                            P
                            /
                            W
                            ]
                            m
                            i
                            n
                            ≤
                             
                            5.64
                        
                    .
While the specific ranges of α being about 75° to about 90°, P/W being greater than 1 and less than or equal to 10, and [P/W]max/[P/W]min being greater than 1.5 and less than 10 are not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the functional limitation “wherein a trend line of an exponential function, fit to a scatter plot of the intensity of reflected light measured at different positons on the polarizing 
As per claim 10, Goto in view of Harai and Shiau the optical patterns have a maximum width of about 14 µm to about 24 µm and the flat section has a width of about 17.5 µm to about 52.5 µm (see rejection of claim 9 above).
While the specific ranges of about 5 µm to about 25 µm and about 3 µm to about 50 µm for the maximum width of the optical patterns and the width of the flat sections respectively are not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (US Pub. 20070153377), Harai et al. (US Pub. 20140014938 and hereafter Harai), and Nishida et al. (US Pub. 20080129933 and hereafter Nishida’933) as applied to claim 1 above and in further view of Foley et al. (US Pub. 20090213593 and hereafter Foley).
As per claim 19, Goto does not specifically teach that the first protective layer is formed of a polyester resin. 
However, Foley teaches (in figure 2) forming a first protective layer (118) out of a polyester resin (paragraph 21 PET). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the first protective layer out of polyester resin since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed invention is not obvious over the cited references because the structure taught in Harai is not identical to the structure taught in Lee, Goto, or by the applicant. This argument is unpersuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, and as shown in the previous rejection, Lee/Goto teaches optical patterns (207/44) separated by elongated flat sections (206/region between adjacent potions 44) and Harai teaches that elongated flat sections (1113) formed between optical patterns (1116) may be visually recognized and that visual recognition is reduced by varying the width of the flat sections (paragraph 254) and that this is true for flat sections formed between concave optical patterns (as shown in figures 18-22) and for flat sections formed between convex optical patterns (see paragraph 331) and as such one of ordinary skill in the art at the time of filing would have been motivated to modify the elongated flat sections in Lee/Goto in the manner suggested by Harai. Applicant’s argument is therefore unpersuasive and the rejection in maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871